Citation Nr: 9922516	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-47 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the 20 percent evaluation assigned for the 
veteran's left knee disorder was properly reduced to 10 
percent, and, if so, whether the veteran is entitled to an 
evaluation in excess of 10 percent for that disability.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In a November 1995 rating decision, the 
RO denied service connection for a right knee disorder on the 
basis that such a disorder had not been shown to be related 
to either service or a service-connected disability.  In a 
November 1997 rating decision, the RO effectuated a proposed 
reduction in the evaluation for the veteran's left knee 
disorder from 20 percent to 10 percent.

The veteran was scheduled for a VA Travel Board hearing in 
March 1999, but a VA Report of Contact from the date of his 
scheduled hearing reflects that he had contacted the RO and 
requested that his hearing be canceled.  He also failed to 
appear for an RO hearing in January 1997.  See 38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The 20 percent evaluation assigned for the veteran's left 
knee disorder had been in effect for less than five years at 
the time of the RO's reduction of that evaluation to 10 
percent.

3.  A July 1997 VA examination revealed improvement in the 
veteran's left knee disorder; symptomatology shown on this 
examination included minimal pain, range of motion from zero 
to 130 degrees, and very minimal valgus.

4.  There is competent medical evidence showing a causal 
relationship between the veteran's underlying right knee 
disorder and his service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned for the 
veteran's left knee disorder, from 20 percent to 10 percent, 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  Aggravation of the veteran's right knee disorder is 
proximately due to his service-connected left knee disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Left knee disorder

The veteran contends that the RO, in its November 1997 rating 
decision, improperly reduced the 20 percent evaluation 
assigned for his service-connected left knee disorder to 10 
percent.  He contends that he was not provided with a 60-day 
notice of his rights prior to the reduction and that the 20 
percent evaluation should be restored effective from the date 
that it was reduced.

The RO initially granted service connection for a left knee 
disorder in a July 1980 rating decision in light of in-
service evidence of a left knee injury.  A 10 percent 
evaluation was assigned, effective February 1980.  This 
evaluation was increased to 20 percent, effective September 
1982, in a February 1983 rating decision in light of the 
results of a January 1983 VA examination.  Then, in a June 
1984 rating decision, the RO reduced this evaluation to 10 
percent, effective September 1984, following an April 1984 VA 
examination.  In a January 1996 rating decision, the RO 
increased this evaluation to 20 percent, effective July 1995, 
in view of medical evidence showing a worsening of the 
veteran's left knee disorder.  Following surgery on the left 
knee in March 1996, the RO assigned a temporary 100 percent 
evaluation as of March 18, 1996, with the 20 percent 
evaluation reassigned as of September 1, 1996.  However, 
following a July 1997 examination, the RO in a September 1997 
rating action proposed reducing this evaluation to 10 
percent.  This reduction was implemented in a November 1997 
rating decision, as of February 1, 1998.  

The RO has complied with the procedural requirements of 38 
C.F.R. § 3.105(e) (1998) in reducing the veteran's disability 
evaluation.  That is, the RO issued a letter in September 
1997, which was sent to the veteran's latest address of 
record and informed him of his right to present additional 
evidence within 60 days of receipt of the letter.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (an 
appellant's mere assertion of nonreceipt of notice of an RO 
decision is not "clear evidence" to rebut the presumption 
of proper mailing).  Also, the November 1997 rating decision 
effectuating the reduction was not issued until the 60-day 
period had passed.  

The question then remains whether that reduction was proper 
based on applicable regulations.  In this regard, the Board 
would point out that the provisions of 38 C.F.R. § 3.344(a) 
(1998), which apply to evaluations in effect for five years 
or more, are not for application in this case.  Rather, the 
provisions of 38 C.F.R. § 3.344(c) (1998), which concern 
disabilities that have not stabilized and are likely to 
improve, are applicable.  That regulation provides that, with 
respect to a disability rating in effect for less than five 
years, as here, reexaminations disclosing improvement will 
warrant a rating reduction.

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West. 12 Vet. App 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, 
slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation, while moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
in order in cases of severe recurrent subluxation or lateral 
instability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1998), which concern the assignment of a higher evaluation 
in cases of symptomatology such as painful motion and 
functional loss due to pain.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996). 

The July 1997 VA examination of the veteran's left knee 
revealed good anterior/posterior stability, "no great amount 
of pain with grind testing," range of motion from zero to 
130 degrees, no swelling, minimal valgus, and no subluxation 
of the patella.  Overall, the examiner found that the veteran 
was "doing well with his knees at this time."  By 
comparison, the report of the veteran's December 1995 VA 
examination, which preceded left knee surgery in March 1996, 
revealed limitation of flexion to 85 degrees and some pain 
and "grinding" with external or internal motions of the 
left knee.  

When any change in evaluation is contemplated by the RO, the 
RO should assure that there has been an actual change in 
condition, rather than a difference in thoroughness of the 
examination or in use of descriptive terms.  See 38 C.F.R. 
§ 4.13 (1998).  In this case, the July 1997 VA examination 
appears to be comparably thorough to the December 1995 VA 
examination, the results of which provided a basis for the 
assignment of a 20 percent evaluation.  During both 
examinations, the same functions of the veteran's left knee 
were tested, and similar terminology was employed in 
describing the impairment caused by his left knee disability.  

In light of the fact that, on reexamination in July 1997, the 
improvement shown in the veteran's left knee represented an 
actual change in condition, the Board finds that the RO was 
warranted in reducing the evaluation assigned for the 
veteran's left knee disability from 20 percent to 10 percent.  
Therefore, restoration of the 20 percent evaluation is 
denied.  

Apart from the propriety of the reduction, it remains for 
consideration whether an increased evaluation for the 
veteran's left knee instability is warranted.  As indicated 
above, the July 1997 VA examination revealed minimal pain, 
range of motion from zero to 130 degrees, and very minimal 
valgus.  No subsequent medical treatment has been reported by 
the veteran, and, as such, there is no subsequent medical 
evidence of record.  The Board therefore finds that the 
veteran's current left knee symptomatology, as shown by the 
July 1997 VA examination report, is no more than slight in 
degree.  As such, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5257.  

There is also no evidence suggesting ankylosis of the knee in 
a favorable angle in full extension, or in slight flexion 
between zero degrees and ten degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5256); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); extension limited to 
15 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261); or malunion of the tibia and fibula, 
with moderate knee or ankle disability (the criteria for a 20 
percent evaluation under Diagnostic Code 5262).

The Board recognizes that the rating schedule is designed to 
accommodate changes in the severity of a disability and that 
the veteran may be awarded an increased evaluation in the 
future should his disability picture change.  See 38 C.F.R. 
§ 4.1 (1998).  At present, however, the Board finds that the 
veteran's left knee symptomatology most nearly approximates 
that which is contemplated by a 10 percent evaluation under 
Diagnostic Code 5257.  Therefore, the preponderance of the 
evidence is against his claim for an evaluation in excess of 
10 percent for this disability.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 10 percent 
evaluation.  Although the veteran underwent left knee surgery 
in March 1996, the Board observes that a 100 percent 
evaluation, assigned under 38 C.F.R. § 4.30 (1998), was in 
effect from March 18 to August 31 of 1996, and there is no 
evidence of repeat hospitalizations for this disability.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Right knee disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  This 
includes aggravation of a disease or injury for which service 
connection has not been granted but there is increased 
disability that is proximately due to or the result of a 
service-connected condition.  In such cases, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran has alleged that there is a causal 
relationship between his current right knee disorder and his 
service-connected left knee disorder.  There is no medical 
evidence suggesting either incurrence of a right knee 
disorder in service or arthritis of the right knee within one 
year following service.  However, numerous medical records 
address the question of whether the veteran's left knee 
disorder caused or aggravated his right knee disorder.  

The first post-service evidence of a right knee disorder is 
an April 1980 private medical record indicating that an 
arthroscopy of a section of the medical plica of the right 
knee was performed.  

In a July 1995 statement, Robert P. Schneeberger, D.O., the 
orthopedic surgeon who had performed a high tibial valgus 
osteotomy of the veteran's right knee in June 1995, indicated 
that he had treated the veteran since 1977.  He noted that 
recent x-rays revealed progressive degenerative changes in 
the medial compartments of both of the veteran's knees.  Dr. 
Schneeberger further opined that the veteran's tendency to 
protect the left knee by bearing more weight on the right 
knee had led to degenerative changes in the right knee.  

During his August 1995 VA orthopedic examination, the veteran 
reported an injury to the right knee in 1973.  X-rays of the 
right knee revealed early arthritic changes and post-surgical 
changes involving the proximal shaft of the tibia.  The 
examiner noted that, while there may have been some favoring 
of the right knee as a result of the veteran's left knee 
disorder, the major components of the veteran's right knee 
disorder were post-service injuries and a bone lesion.  The 
examiner indicated, however, that he was not "completely 
discounting some components from the injury to the left knee, 
and consequent favoring of the right knee."  

In a May 1996 statement, Dr. Schneeberger clarified that the 
veteran's placement of more weight on the right knee as a 
result of left knee surgery "aggravated the underlying 
arthritic changes and probably hastened the knee to proceed 
with the tibial osteotomy on his right knee."

The report of an August 1996 VA orthopedic examination, which 
was conducted by the same examiner who conducted the August 
1995 VA examination, includes a notation that the veteran's 
right knee was injured after he left the service and that the 
veteran's bilateral osteotomies "represent a long standing 
ongoing process."  

In the report of a July 1997 VA orthopedic examination, the 
examining physician noted that he had reviewed the veteran's 
records and medical history and indicated that the veteran 
had injured his right knee in 1974, after service.  The 
examiner further noted that he did not believe that it was 
historically possible to document a relationship between the 
veteran's right knee and left knee problems.  

Taken as a whole, the medical evidence in this case suggests 
that the veteran's underlying right knee problems did not 
initially result as secondary to his left knee disorder, but 
the question remains, in light of Allen, whether aggravation 
of the veteran's underlying right knee disorder is 
proximately due to, or the result of, his left knee disorder.  
In this regard, the VA physician who examined the veteran in 
July 1997 opined that he could not find a relationship 
between the two disorders, and his opinion appears to be 
based on a review of the veteran's records.  However, the 
claims file also includes several statements from Dr. 
Schneeberger to the effect that the veteran's right knee 
disorder was, at a minimum, aggravated by his left knee 
disorder.  

In assessing the probative value of these two opinions, the 
Board observes that Dr. Schneeberger has not only treated the 
veteran since 1977 but has also performed surgery on the 
veteran's right knee.  The Board also finds no basis from the 
record to question the credibility of Dr. Schneeberger's 
medical findings regarding the veteran's right knee 
disability.  In view of this, the Board finds that the 
opinion of Dr. Schneeberger has greater probative value than 
that of the VA examiner who examined the veteran in July 
1997.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board also notes 
that the examiner who conducted the veteran's August 1995 VA 
examination suggested that aggravation from the left knee 
disorder, in the form of favoring of the right knee, may have 
been a component of the right knee disorder.  At the very 
least, the evidence is in equipoise and the veteran would 
prevail under the benefit-of-the-doubt rule.  See 38 U.S.C.A. 
§ 5107 (b) (1991).  Accordingly, it is the conclusion of the 
Board that, on the basis of aggravation resulting from his 
service-connected left knee disorder, the evidence supports 
his claim for service connection for a right knee disorder.


ORDER

As the reduction in the evaluation assigned for the veteran's 
left knee disorder from 20 percent to 10 percent was proper, 
restoration of the 20 percent evaluation is denied, and an 
evaluation in excess of 10 percent for a left knee disorder 
is denied.

Service connection for a right knee disorder is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

